          Case 1:19-cv-03417-AT Document 33 Filed 11/20/19 Page 1 of 2


                                       PELTON GRAHAM LLC

                    111 BROADWAY, SUITE 1503, NEW YORK, NEW YORK 10006
                T 212.385.9700 ‖ F 212.385.0800 ‖ WWW.PELTONGRAHAM.COM

BRENT E. PELTON, ESQ.                                                         NOVEMBER 20, 2019
PELTON@PELTONGRAHAM.COM

VIA ECF

Hon. Analisa Torres
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007

               Re:    Himrod v. Cygnus Medical, LLC, et al.
                      Civil Action No. 19 Civ. 03417 (AT)


Dear Judge Torres:

       This firm represents Plaintiff in the above-referenced action. We write, jointly with Scott
R. Green, Esq., counsel for Defendants, in accordance with Your Honor’s October 25, 2019 Order,
to provide the Court with a revised settlement agreement, attached hereto as Exhibit A. (Dkt. No.
25).

        In accordance with Your Honor’s Order, the parties amended paragraph 2 (“Releases”) to
release Plaintiff from claims which Defendants have, had or claimed to relating to the claims that
were alleged or could have been alleged in the present action, thus making the release mutual.
With this revision, the parties believe that the settlement is fair, reasonable and adequate to the
Plaintiff and respectfully request that the Court approve the Agreement.

       We appreciate Your Honor’s attention to this matter. Please contact the undersigned at
(212) 385-9700 should you have any questions regarding this submission.


                                             Respectfully submitted,

                                             /s/ Brent E. Pelton

                                             Brent E. Pelton, Esq. of
                                             PELTON GRAHAM LLC



                                  –« ADVOCATES FOR JUSTICE »–
         Case 1:19-cv-03417-AT Document 33 Filed 11/20/19 Page 2 of 2
HON. ANALISA TORRES
PAGE 2 OF 2

cc:   Scott R. Green, Esq. (via ECF)
